 



EXHIBIT 10.5
ADDENDUM TO EMPLOYMENT OFFER
FOR BARBARA WOOD
CHANGE OF CONTROL AGREEMENT
This Agreement dated, October 4, 2001, and amended on September 20, 2005 between
OSI Pharmaceuticals and Barbara Wood:
In the event OSI is sold or merged with another Company resulting in a change of
control (“Change of Control”), the following shall apply:

  3.   All of your outstanding unvested options shall vest and be fully
exercisable; and     4.   If your employment with the Controlling Company is
terminated (including if you voluntarily terminate your employment for “Good
Reason”*) at any time within six (6) months following a CHANGE OF CONTROL
transaction, unless such termination is for “cause”, death, disability or you
voluntarily leave without “Good Reason”, you will be entitled to receive the
benefits described below:

                   (i) A lump sum severance payment equal to your annual salary
for a period of twelve (12) months;
                   (ii) your pro-rated bonus;
                   (iii) All unpaid, accrued vacation through the date of
termination; and
                   (iv) continued coverage for you and your dependants for
12 months following termination under health and dental program in which you
were eligible to participate as of the time of termination of your employment.
 
*Good Reason for termination of employment includes (i) a decrease in your total
compensation package, (ii) the assignment of duties or responsibilities which
are not commensurate with your position immediately prior to the sale or Change
of Control, or (iii) you are required to relocate to an office or facility more
than forty (40) miles from your present location or forty (40) miles from your
home.
OSI Pharmaceuticals, Inc.

             
By:
       /s/ Colin Goddard            /s/ Barbara Wood
 
           
 
       Colin Goddard            Barbara Wood

 